This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 34,163

 5 JOSEPH MEDINA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Charles Brown, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Santa Fe, NM
14   Twila A. Hoon, Contract Appellate Defender
15   Socorro, NM

16 for Appellant


17                                 MEMORANDUM OPINION

18 BUSTAMANTE, Judge.
 1   {1}   Defendant Joseph Medina appeals from the district court’s judgment affirming

 2 his conviction for battery against a household member. In this Court’s notice of

 3 proposed disposition, we proposed to adopt the memorandum opinion of the district

 4 court and affirm. Defendant filed a memorandum in opposition, which we have duly

 5 considered. We remain unpersuaded by Defendant’s arguments and therefore affirm.

 6   {2}   Defendant responded to our notice of proposed disposition with a memorandum

 7 in opposition, in which he recites the same facts and continues to raise the same

 8 arguments that he made in his docketing statement and in the statement of issues that

 9 he filed with the district court in his on-record appeal. The district court’s

10 memorandum opinion, which we proposed to adopt as our own for purposes of this

11 appeal, fully addressed these issues.

12   {3}   Because Defendant does not raise any new arguments or issues to convince us

13 to reconsider our proposed disposition, we adopt the district court’s memorandum

14 opinion and refer Defendant to the responses therein. [RP 105-12]. See Hennessy v.

15 Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our courts have

16 repeatedly held that, in summary calendar cases, the burden is on the party opposing

17 the proposed disposition to clearly point out errors in fact or law.”); State v.

18 Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003 (stating that a

19 party responding to a summary calendar notice must come forward and specifically


                                             2
1 point out errors of law and fact, and the repetition of earlier arguments does not fulfill

2 this requirement), superseded by statute on other grounds as stated in State v. Harris,

3 2013-NMCA-031, ¶ 3, 297 P.3d 374.

4   {4}   Accordingly, for the reasons stated in this opinion, our notice of proposed

5 summary disposition, and the memorandum opinion of the district court, we affirm.

6   {5}   IT IS SO ORDERED.



7                                      _______________________________________
8                                      MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:


10
11 JONATHAN B. SUTIN, Judge


12
13 M. MONICA ZAMORA, Judge




                                              3